Citation Nr: 0923438	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-08 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial compensable disability rating for 
right knee patellofemoral syndrome.







ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 2003 to 
February 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which awarded service connection 
for right knee patellofemoral syndrome and assigned a 
noncompensable evaluation, effective February 4, 2007.

The Board notes that the rating decision on appeal addressed 
other issues, and the Veteran appealed several of them.  The 
RO issued a Statement of the Case in January 2008 with regard 
to the Veteran's claim for an initial disability rating in 
excess of 10 percent for angioedema, as well as with regard 
to her claims for service connection for right wrist carpal 
tunnel syndrome and for arthritis of the hands and legs.  
However, in the Veteran's substantive appeal, received in 
March 2008, she limited her appeal to the issue on the title 
page.  As such, these other issues are not before the Board.  
See 38 C.F.R. § 20.200 (2008) (appeal before Board consists 
of timely filed notice of disagreement in writing, and after 
the issuance of a statement of the case, a substantive 
appeal).

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the Veteran if further action is required on 
her part.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim for an 
initial compensable disability rating for right knee 
patellofemoral syndrome.

In February 2009, the Veteran submitted additional evidence 
to the Board for consideration.  This evidence included an 
October 2008 VA treatment record, which contained a report 
from the Veteran that her right knee pain had increased over 
the past year, as well as a finding that her right knee was 
slightly swollen upon examination.  No waiver of initial RO 
review accompanied the submission of this new evidence.  See 
38 C.F.R. § 20.1304(c) (2008).  Thus, the Board cannot review 
the evidence in the first instance.

Additionally, the October 2008 treatment record implies that 
the Veteran is receiving ongoing treatment for her right knee 
at VA.  On remand, the RO/AMC should obtain all ongoing VA 
medical records pertaining to the Veteran's right knee 
disability.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

The Veteran's most recent VA examination for her right knee 
took place in November 2007.  As noted above, the Veteran 
contended in the October 2008 treatment record  that her 
right knee disability has worsened since the time of that 
November 2007 examination.  Therefore, the Board finds that a 
new VA examination is necessary in order to fully evaluate 
her claim for an initial compensable disability rating for 
right knee patellofemoral syndrome.  the veteran stated his 
had gotten worse since the most recent VA examination in .  
See VA O.G.C. Prec. Op. No. 11-95 (April 7, 1995) (another VA 
examination is required when disability in question has 
undergone an increase in severity since the time of the last 
VA examination).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from 
the Tucson, Arizona and Columbia, South 
Carolina VA healthcare systems dating 
since February 2007.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current nature and extent of her service-
connected right knee disability.  The 
claims file should be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should indicate whether there is any 
recurrent subluxation or lateral 
instability in the Veteran's right knee.  
If there is recurrent subluxation and/or 
lateral instability found, the examiner 
is asked to characterize its degree in 
terms of "severe," "moderate," and 
"slight."  A rationale for any opinions 
expressed should be provided.

3.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
should be furnished with a Supplemental 
Statement of the Case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

